Exhibit 10.9

 

   News Corporation 2013 Long-Term Incentive Plan   (Cash – US)    PERFORMANCE
STOCK UNIT TERMS AND CONDITIONS NOTICE      For the FY [    ] – FY [    ]
Performance Cycle  

 

    Award of Performance Stock Units   

News Corporation, a Delaware corporation (“News Corp”), has awarded you the
target number of cash settled performance stock units (“PSUs”) relating to
shares of its Class A Common Stock, par value $0.01 per share (the “NWSA
Shares”), set forth in your Summary of PSU Award (the “PSU Award”). The terms
and conditions of the PSU Award are set forth in this PSU Terms and Conditions
Notice (the “PSU Terms and Conditions Notice”) and in the News Corporation 2013
Long-Term Incentive Plan, as amended and restated (the “2013 LTIP”).

 

The terms of the 2013 LTIP are incorporated herein by reference. All capitalized
terms that are not defined in this PSU Terms and Conditions Notice have the
meaning set forth in the 2013 LTIP. By accepting the PSU Award, you agree to all
of the terms and conditions described in this PSU Terms and Conditions Notice
and in the 2013 LTIP. You acknowledge that you have carefully reviewed the 2013
LTIP and agree that the terms of the 2013 LTIP will control in the case of any
conflict between this PSU Terms and Conditions Notice and the 2013 LTIP.

 

Subject to the terms and conditions set forth herein, PSUs represent the
potential to receive, at the end of the applicable performance period, the cash
value of a number of NWSA Shares (the “PSU Program”).

 

Unless otherwise provided in this PSU Terms and Conditions Notice, the actual
cash value of NWSA Shares awarded to you shall be from 0% to 200% of the target
PSUs awarded, as determined by the Compensation Committee of the News Corp Board
of Directors or its designees (the “Committee”), based on the achievement of the
Performance Objectives (herein defined).

 

Conversion of Performance Stock Units   

Unless otherwise provided in this PSU Terms and Conditions Notice, your PSUs
will convert to the cash value of NWSA Shares on the vesting date after the end
of the three-year performance period ending on [                    ] (the
“Performance Period”) with the cash value of NWSA Shares to be received, if any,
determined by comparing News Corp’s actual results with objectives set by the
Committee for the Performance Period (based on News Corp’s audited consolidated
financial statements for the Performance Period) (the “Performance Objectives”).

 

The percentage to which each of the Performance Objectives has been achieved
corresponds to a payout multiplier. The payout multipliers for each of the
Performance Objectives are then averaged (using pre-set weightings for each) to
create one overall payout multiplier, which is subject to an overall cap of
200%. The overall payout multiplier is then multiplied by the target number of
PSUs to determine the number of corresponding NWSA Shares for which you will be
entitled to receive the cash value.

 

The Committee has set the Performance Objectives and the Committee will
determine the achievement of the Performance Objectives based on the actual
results at the end of the Performance Period, and calculate the overall payout
multiplier and the conversion of the PSUs into the cash value of NWSA Shares.

 

In all events, the Committee’s determination(s) will be binding.

 

As soon as is reasonably practicable following the vesting date set forth on the
Summary of PSU Award, the cash value of NWSA Shares payable with respect to the
vested PSUs will be paid to you. Upon settlement, your PSUs shall be
extinguished and such PSUs will no longer be considered to be held by you for
any purpose.

 

Withholding Taxes   

You agree, as a condition of the PSU Award, that any applicable Federal, state,
local or foreign tax or withholding payment that may be due as a result of
vesting and/or payment of your PSUs shall be satisfied by News Corp or any
Affiliate, as the case may be, by withholding such amounts from cash that would
otherwise be paid to you under the PSU Award.

 



--------------------------------------------------------------------------------

    Employment with News Corp   

Except as provided herein, your eligibility to receive the cash value of NWSA
Shares is subject to the condition that you remain employed by News Corp from
the date hereof through the date on which the PSUs are paid out in the cash
value of NWSA Shares, subject to the terms of your PSU Award and with the
exceptions set forth below.

 

Subject to the exceptions set forth below, in the event your employment is
terminated for any reason during the Performance Period or after the Performance
Period and before the payout of your PSUs, you shall forfeit your PSU Award and
neither you, nor your beneficiary or estate, shall be entitled to receive any
payment under your PSU Award.

 

In the event your employment is terminated due to your Retirement or Permanent
Disability, and if you were employed beyond the last day of the first fiscal
year of the applicable Performance Period, you will receive the cash value of
NWSA Shares on the PSU vesting date after the end of the relevant Performance
Period based on the overall payout multiplier for the Performance Objectives.

 

In the event of your death, and if you were employed beyond the last day of the
first fiscal year of the applicable Performance Period, your estate will receive
the cash value of NWSA Shares as soon as practicable, based on the projected
performance for the Performance Objectives (at the determination of News Corp)
for all PSU Program cycles with less than one year remaining in the Performance
Period, and based on target level performance otherwise.

 

In the event that your employment during the Performance Period transfers from
one business group, including corporate groups, which participates in the News
Corp PSU Program to another business group that also participates in the News
Corp PSU Program, you will remain eligible to receive payment under your PSU
Award.

 

If your business entity is merged with another entity within News Corp or is
sold outside of News Corp, the Committee may, in its sole discretion, make such
adjustments to your PSU Award as it deems appropriate. All determinations that
the Committee makes shall be conclusive and binding on all persons for all
purposes. The Committee need not treat all PSU awards in the same manner.

 

Leaves of Absence   

For purposes of the PSU Award, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by News Corp or an
Affiliate in writing, if the terms of the leave provide for continued Service
crediting, or when continued Service crediting is required by applicable law.
However, your Service will be treated as terminating three months after you went
on employee leave, unless your right to return to active work is guaranteed by
law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.

 

The Committee shall determine, in its sole discretion, which leaves shall count
for this purpose, and when your Service terminates for all purposes under the
2013 LTIP.

 

Adjustments to News Corp Actual Results   

At the end of or during the Performance Period, as applicable, actual results
for News Corp may be adjusted at the sole discretion of the Committee as it
deems appropriate to:

 

•    Exclude the effect of extraordinary, unusual and/or non-recurring items,
discontinued operations, significant acquisitions, and accounting charges or
policy changes; and

 

•    Reflect such other facts as the Committee deems appropriate so as to
reflect the performance of the business group and not distort the calculation of
the PSU Award.

 

All such determinations of the Committee shall be conclusive and binding on all
persons for all purposes.

 

 

  FY [    ] – FY [    ] PSU Terms and Conditions Notice 2        



--------------------------------------------------------------------------------

    No Vested Right in Future Awards   

Participant acknowledges and agrees (by accepting the PSU Award and receiving
this PSU Terms and Conditions Notice) that the eligibility to receive PSUs is
made on a fully discretionary basis by the Committee and that the PSU Award does
not lead to a vested right to receive any cash value of NWSA Shares, any
additional PSUs or other equity incentive awards in the future.

 

Further, the PSU Award set forth in the Summary of PSU Award constitutes a
non-recurring benefit and the terms of this PSU Terms and Conditions Notice are
only applicable to the PSU Award distributed subject to this PSU Terms and
Conditions Notice.

 

Employment Agreements   

This PSU Terms and Conditions Notice shall not be applied or interpreted in a
manner which would decrease the rights held by, or the payments owing to, you
under any employment agreement with News Corp and, if there is any conflict
between the terms of such employment agreement and the terms hereof, the
employment agreement shall control, except with respect to the forfeiture and
recoupment provisions set forth below which shall control.

 

Forfeiture; Recoupment   

Notwithstanding anything to the contrary in this PSU Terms and Conditions
Notice, Participant acknowledges and agrees that the Committee shall have the
right to cause Participant to forfeit any gain realized by Participant with
respect to the PSU Award, as the Committee in its discretion shall determine, on
account of actions taken by, or failed to be taken by, Participant in violation
or breach of or in conflict with any (i) employment agreement, (ii)
non-competition agreement, (iii) agreement prohibiting solicitation of employees
or clients of News Corp or any Affiliate, (iv) confidentiality obligation with
respect to News Corp or any Affiliate, (v) News Corp policy or procedure
including, without limitation, News Corp’s Standards of Business Conduct, (vi)
other agreement or (vii) any other obligation of Participant to News Corp or any
Affiliate.

 

Confidentiality   

You acknowledge that you have read and understand News Corp’s policies on
confidentiality as set forth in the News Corp Standards of Business Conduct and
the News Corp Insider Trading and Confidentiality Policy (collectively, the
“Confidentiality Policies”) and hereby agree that during the course of your
employment with News Corp and any time after your employment with News Corp is
terminated, you will continue to abide by the terms of the Confidentiality
Policies, including with respect to any materials or information you receive in
connection with your PSU Award.

 

Retention and Other Rights   

The PSU Award does not give you the right to be retained or employed by News
Corp or any Affiliate in any capacity for any given period or upon any specific
terms of employment.

 

You waive any and all rights to compensation or damages for the termination of
your office or employment with News Corp or any Affiliate for any reason
(including unlawful termination of employment) insofar as those rights arise
from you ceasing to have rights in relation to the PSU Award as a result of that
termination or from the loss or diminution in value of such rights.

 

Stockholder Rights   

You, your estate or heirs, do not have and will not have, any of the rights of a
stockholder of News Corp with respect to the PSUs granted to you pursuant to
this PSU Award.

 

PSU Award Transferability   

Your PSUs may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, whether by operation of law or otherwise, nor may
your PSUs be made subject to execution, attachment or similar process.

 

 

  FY [    ] – FY [    ] PSU Terms and Conditions Notice 3        



--------------------------------------------------------------------------------

    Applicable Law and Forum   

This PSU Terms and Conditions Notice will be interpreted and enforced under the
laws of the State of New York, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this PSU
Terms and Conditions Notice to the substantive law of another jurisdiction.

 

By accepting the PSU Award, you expressly consent to the exclusive jurisdiction
of the federal or state courts serving New York, New York for all lawsuits and
actions arising out of or relating to this PSU Terms and Conditions Notice, and
you expressly waive any defense that such courts lack personal jurisdiction over
you. All such lawsuits and actions shall be tried in the federal or state courts
serving New York, New York to the exclusion of all other courts.

 

Severability   

In the event that any provision of this PSU Terms and Conditions Notice shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this PSU Terms and Conditions Notice, and this PSU
Terms and Conditions Notice shall be construed and enforced as if the illegal or
invalid provision had not been included.

 

Data Privacy   

News Corp may collect, hold, use and process personal data about you in order to
administer the 2013 LTIP. Such data includes, but are not limited to, the
information about you contained in the Summary of PSU Award, other personal and
financial data about you, such as your Social Security or tax identification
number, equity grant number, home address, business address and other contact
information, payroll information and any other information that might be deemed
appropriate by News Corp to facilitate the administration of the 2013 LTIP
(collectively, “Personal Data”).

 

News Corp will use reasonable administrative, technical and physical measures to
safeguard your Personal Data in its possession against loss, theft and
unauthorized use, disclosure or modification. News Corp will retain Personal
Data for no longer than is necessary for sound business and record retention
purposes. You have a right to access your Personal Data and a right to ask for
the correction or deletion of any inaccurate data held by News Corp concerning
yourself. If you wish to exercise those rights please contact your local Human
Resources representative and the News Corp Equity Plans Group.

 

News Corp may make your Personal Data available to other parties, such as
accountants, auditors, lawyers and other outside professional advisors, and to
service providers that assist News Corp in the administration of the 2013 LTIP
(collectively, “Service Providers”). News Corp takes steps to ensure that
Service Providers protect the confidentiality and security of your Personal
Data.

 

By accepting the PSU Award, you freely give unambiguous consent to News Corp to
collect, hold, use and process your Personal Data and to make your Personal Data
available to Service Providers for the purpose of administering the 2013 LTIP on
the terms set out above.

 

Consent to Electronic Delivery   

News Corp may choose to deliver certain statutory materials relating to the 2013
LTIP in electronic form. By accepting the PSU Award, you agree that News Corp
may deliver the 2013 LTIP, the 2013 LTIP prospectus and News Corp’s annual
report (Form 10-K) to you in an electronic format. If, at any time, you would
prefer to receive paper copies of these documents, as you are entitled to
receive, News Corp would be pleased to provide paper copies. Please contact News
Corp, Equity Plan Administration, 1211 Avenue of the Americas, New York, NY
10036 or send an email to EquityPlanAdmin@newscorp.com to request paper copies
of these documents.

 

2013 LTIP Materials   

Copies of the 2013 LTIP, the 2013 LTIP prospectus, and the annual report are
available on the Morgan Stanley Benefit Access website at
https://www.benefitaccess.com.

 

 

  FY [    ] – FY [    ] PSU Terms and Conditions Notice 4        



--------------------------------------------------------------------------------

    Section 409A   

It is intended that this PSU Terms and Conditions Notice comply with Section
409A to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this PSU Terms and Conditions Notice will be interpreted and
administered to be in compliance with Section 409A. To the extent that News Corp
determines that you would be subject to the additional taxes or penalties
imposed on certain nonqualified deferred compensation plans pursuant to Section
409A as a result of any provision of this PSU Terms and Conditions Notice, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional taxes or penalties. The nature of any such
amendment shall be determined by News Corp.

 

Notwithstanding anything to the contrary in this PSU Terms and Conditions Notice
or the 2013 LTIP, to the extent required to avoid accelerated taxation and
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to the PSU Award during the
six-month period immediately following your “separation from service” (as
defined for purposes of Section 409A, a “Separation from Service”) will instead
be paid on the first payroll date after the six-month anniversary of your
Separation from Service (or your death, if earlier). Notwithstanding anything to
the contrary in this PSU Terms and Conditions Notice, for purposes of any
provision of this PSU Terms and Conditions Notice providing for the settlement
of any NWSA Shares upon or following a termination of employment or a
termination of Service that are considered “deferred compensation” under Section
409A, references to your “termination of employment” or “termination of Service”
(and corollary terms) with News Corp shall be construed to refer to your
Separation from Service.

 

 

  FY [    ] – FY [    ] PSU Terms and Conditions Notice 5        